THE COURT
instructed the jury, that if they should be satisfied, by the evidence, that the plaintiff was a tavern-keeper, and that the- defendant resided in the plaintiff’s tavern, at the time the liquors were furnished to be drank in the house, the plaintiff was not entitled to recover more than $5 a year for liquors sold; but if the jury should be satisfied that the plaintiff has a family or domicil more than twenty miles from the place where the liquor was sold, this law did not apply.
Verdict for the full claim; and THE COURT, after argument, refused to grant a new trial, which the plaintiff prayed for on the ground that the verdict was against evidence and law.